DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 5/9/2022, with respect to the claim objection of claim 4 and the claim interpretation under 35 U.S.C. 112(f) and rejection under 35 U.S.C. 112(b) of claims 1, 15, 16, and 25 have been fully considered.  The claim objection of claim 4 and the claim interpretation under 35 U.S.C. 112(f) and rejection under 35 U.S.C. 112(b) of claims 1, 15, 16, and 25 of 2/8/2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 8-11, 15, 16, 24, and 25 under 35 U.S.C. 102(a)(2) and claims 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Examiner acknowledges that withdrawn claim 12 has been amended in a similar manner as amended claims 1, 15, 16, and 25.  Applicant has not made a formal request for reconsideration of withdrawal of the restriction requirement of claims 12-14.  Thus, claims 12-14 are still considered withdrawn from consideration.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the “rotating member supported by the knob housing curving around” of claims 1, 15, 16, and 25 is referring to.  Specifically, it is unclear what the phrase “knob housing curving around” is referring to.  It would appear that may be describing the rotating member as having a curved shape that is complementary to a curved shape of an opening/recess within the knob housing where the rotation member is installed (e.g., the rotating member has a curvature/shape coinciding with an inner opening/recess curvature/shape of the knob housing).  However, a reasonable alternative interpretation of the phrase is the knob housing being bent around the rotating member to secure, and thereby supporting, the rotating member in place.  Thus, the phrase “knob housing curving around” is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Pat. No. 11,340,648 B2) in view of Moro (U.S. Pub. No. 2015/0153048 A1) and Chen ("Flexible active-matrix electronic ink display").
In regards to claim 1, Ha describes a cooking apparatus (Ha, col. 1, lines 25-27) comprising: a knob (Ha, Fig. 2; col. 3, lines 51-53) comprising: a knob housing fixed to a front surface of a main body of the cooking apparatus (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3), a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7), and a display provided on the fixing member to display status information of the cooking apparatus (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time), and wherein the knob housing is configured to form a curved surface (Ha, Figs. 3 and 8 – the knob ring has a curved surface), wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125, a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not explicitly describe a controller configured to transmit the status information of the cooking apparatus displayed on the display through a wireless communication network.  However, Moro describes a circuit arrangement 25 that includes an provides wireless connection to a display (Moro, pars. [0068] and [0096]).  Both Ha and Moro are directed towards gas control knobs that have built-in displays to display control information such as timer times.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Ha in view of Moro to include a controller that can wirelessly transmit information to the display.  The motivation to do so is to minimize the wires needed to convey information to the display to reduce the chance of wires being damaged by the movement of the control knob and to simplify manufacturing.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
In regards to claim 2, Ha and Moro describes the cooking apparatus according to claim 1, wherein the status information of the cooking apparatus displayed on the display comprises at least one of cooking time information and cooking heating power information (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is configured to display intensity of fire power and timer time; Moro, pars. [0110]-[0111]).
In regards to claim 3, Ha and Moro describes the cooking apparatus according to claim 2, wherein the cooking time information comprises information of a time counted through a timer (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is configured to display intensity of fire power and timer time; Moro, pars. [0110]-[0111]).
In regards to claim 4, Ha and Moro describes the cooking apparatus according to claim 2, wherein, when a cooking time is set through a user interface for setting a time, a timer based on the set cooking time is configured to be displayed through the display (Ha, col. 4, lines 7-29; Moro, pars. [0110]-[0111]).
In regards to claim 6, it is noted that the term “coincide” is being interpreted as “having the same” such that the curvature of the display is the same as the curvature of the knob housing.  Ha and Moro do not describe a curvature of the display configured to coincide with a curvature of the knob housing.  However, as noted with respect to claim 1, it can be considered obvious and a mere optimization to reduce the number of parts (e.g., removing the protruding portion 122a and merging the display housing into the knob ring) by altering the dimensions of the knob ring to accommodate the display device with an inclined surface.  Thus, in view of Chen which describes a bendable display (Chen, page 1, first paragraph), it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the display of Ha to bend the display to conform to the shape of a knob to further increase the viewing angles.
In regards to claims 7, Ha and Moro do not describe a display made of electronic paper.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but the type of display is not explicitly described (Ha, col. 4, lines 18-21; Fig. 24 – a segment display format for displaying characters).  Chen describes a flexible active-matrix electronic ink display (Chen, page 1, first paragraph; Fig. 1).  The display device 125 of Ha is described as being able to display at least alphanumeric characters (Ha, Fig. 24), but does not explicitly describe what type of display the display device 125 is utilizing.  Ha does not explicitly limit the type of display that can be used.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
In regards to claim 8, Ha and Moro describes cooking apparatus according to claim 1, wherein the status information of the cooking apparatus displayed through the display is at least one of numbers and text (Ha, col. 4, lines 18-21; Fig. 24 – a segment display format for displaying characters; Moro, par. [0052] – alphanumeric LED display or liquid crystal display).
In regards to claim 9, Ha and Moro describes cooking apparatus according to claim 1, wherein the status information of the cooking apparatus is configured to be displayed on the display in at least one of numbers, text, icons, and animation (Ha, col. 4, lines 18-21; Fig. 24 – a segment display format for displaying characters; Moro, par. [0052] and [0111] – alphanumeric text is considered to be icon and a timer countdown is considered an animation). 
In regards to claim 10, Ha does not describe the cooking apparatus according to claim 1, wherein the controller is configured to transmit the status information of the cooking apparatus displayed on the display to a mobile device at a remote location.  As noted above with respect to claim 1, Moro describes a circuit arrangement 25 that provides wireless connection to a display (Moro, pars. [0068] and [0096] – also possible is a wireless connection of the display D to the arrangement 25, for example with a suitable coupling of an inductive type, such as a circuit arrangement with an inductance or a receiving antenna associated to the display D and an inductance or a transmitting antenna associated to the circuit 25).  Moro does not describe transmitting the status information of the cooking apparatus displayed on the display to a mobile device at a remote location.  However, transmitting the information to a mobile device would require mere optimization of the radio antenna of Moro (e.g., increasing signal propagation strength) and/or configuration of a mobile device to receive a signal carrying the status information.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Ha in view of Moro to transmit the status information to a mobile device for similar reasons as provided with respect to claim 1 in regards to transmitting a signal wirelessly to a display in view of mere optimization to allow and facilitate further transmission to a mobile device.  Motivation to do so includes improving the repairability of the appliance by allowing a service technician to receive signal data on a diagnostics terminal.
In regards to claim 11, Ha does not describe the cooking apparatus of claim 10.  However, as provided above, Moro describes the cooking apparatus according to claim 10.  The additional limitation that the at least one communication method among Bluetooth and Wifi to transmit the status information of the cooking apparatus to the mobile device is mere optimization by using an open, and popular, wireless communication standard(s).  Thus, it would it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use a standard wireless communication standard to increase the compatibility between devices (e.g., with a diagnostics terminal) and/or to ease production (e.g., able to use pre-made parts and software).
In regards to claim 25, Moro describes a home appliance (Ha, col. 1, lines 25-27 – cooking appliances are considered to be home appliances) comprising: a knob (Ha, Fig. 2; col. 3, lines 51-53) comprising a knob housing fixed to a front surface of a main body of the home appliance (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3), a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7), and a display provided on the knob housing to display status information of the home appliance (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time); wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125,  a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not explicitly describe a controller configured to transmit the status information of the cooking apparatus displayed on the display through a wireless communication network.  However, Moro describes a circuit arrangement 25 that includes an provides wireless connection to a display (Moro, pars. [0068] and [0096]).  Both Ha and Moro are directed towards gas control knobs that have built-in displays to display control information such as timer times.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Ha in view of Moro to include a controller that can wirelessly transmit information to the display.  The motivation to do so is to minimize the wires needed to convey information to the display to reduce the chance of wires being damaged by the movement of the control knob and to simplify manufacturing.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
Claim(s) 15-16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Chen.
In regards to claim 15, Ha describes a cooking apparatus (Ha, col. 1, lines 25-27) comprising: a plurality of heat sources configured to generate heat by burning fuel (Ha, col. 1, lines 39-43); and a plurality of knobs provided to correspond to each of the plurality of heat sources (Ha, knob 2 of Fig. 1), wherein each of the plurality of knobs comprises: a knob housing fixed to a front surface of a main body of the cooking apparatus (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3), a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7), and a display provided on the knob housing (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time), and wherein status information of the plurality of heat sources corresponding to each of the plurality of knobs is configured to be displayed for each display of a corresponding knob (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46), wherein the knob housing is configured to form a curved surface (Ha, Figs. 3 and 8 – the knob ring has a curved surface), wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125,  a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
In regards to claim 16, Ha describes a knob of a cooking apparatus (Ha, Fig. 2; col. 3, lines 51-53) comprising: a knob housing fixed to a front surface of a main body of the cooking apparatus (Ha, knob ring 120 of Fig. 4; col. 5, line 64-col. 6, line 3); a rotating member supported by the knob housing curving around and rotatably installed on the main body (Ha, Figs. 3 and 4; col. 5, line 64-col. 6, line 7); and a display provided on the knob housing to display status information of the cooking apparatus (Ha, display device 125 of Figs. 3 and 4; col. 6, lines 28-46 – display device is attached to the knob ring at the upper center portion inclined towards a user and configured to display intensity of fire power and timer time), wherein the knob housing is configured to form a curved surface (Ha, Figs. 3 and 8 – the knob ring has a curved surface), wherein the display is disposed at the curved surface of the knob housing (Ha, Fig. 18; col. 9, lines 7-9 and col. 13, lines 1-10 - the display assembly consisting of the display device 125, a display housing 126, a display cover 127, and protruding portion 122a are formed on the curved surface of the knob ring 122).
While Ha does not describe the display device 125 itself as being directly located in the knob ring 120, it is obvious and a mere optimization to reduce the number of parts and complexity of the manufacturing process by altering the dimensions of the knob ring to accommodate the display device with an inclined surface (e.g., removing the protruding portion 122a and making the display housing part of the knob ring).  The specification does not teach an unexpected result.  Accordingly, while Ha does not explicitly recite the display device disposed in the curved surface of the knob housing, doing so would be obvious and mere optimization.
Ha does not describe wherein the display is configured to form a curved surface.  The display device 125 of Ha is described as being able to display at least alphanumeric characters, but does not explicitly describe what type of display the display device 125 is utilizing (Ha, col. 4, lines 18-21; Fig. 24 – Fig. 24 a segment display format for displaying characters). However Chen describes a flexible active matrix electronic ink display that can be bent to a radius of curvature of 1.5 cm without any degradation of contrast (Chen, page 1, first paragraph; Fig. 1c).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the display device of Ha as a flexible active-matrix electronic ink display as described in Chen.  The motivation to do so is to improve the viewing angles of the display and thereby improve the visibility of the display device.
Claim 22 recites similar subject matter as claim 7 and is rejected in view of Ha and Chen for similar reasons.
Claim 24 recites similar subject matter as claim 9 and is rejected in view of Ha and Chen for similar reasons.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha, Moro, and Chen as applied to claim 25 above, and further in view of Cole (U.S. Pat. No. 5,464,955).
Moro does not describe a home appliance comprising at least one of a refrigerator, a washing machine, an air conditioner, a vacuum cleaner, a robot cleaner, a humidifier, and a dryer.  Cole describes control knobs that are used in household appliances including washing machine, a dryer, and dishwasher (Cole, col. 1, lines 8-12; Figs. 1A and 2A).  Cole includes electromechanical controls containing electronics, including a cam-operated timer to control appliance functions (Cole, col. 3, lines 123-27).  Moro and Cole are both directed to mechanical control knobs of home appliances.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the knob of Moro on a household appliance as described in Cole to display timer information.  The motivation to do so is to provide a user interface that readily provides relevant appliance status information on the control knob controlling that is affecting said status information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763